Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March11, 2010 relating to the financial statements and financial statement schedule of A.P. Pharma, Inc., which appear in its Annual Report on Form 10-K for the year ended December31, 2009, filed with the Securities and Exchange Commission. /s/ ODENBERG, ULLAKKO, MURANISHI& CO. LLP San Francisco, California June 28, 2010
